—Judgment, Supreme Court, New York County (Walter Tolub, J.), entered July 10, 2001, which dismissed the petition brought pursuant to CPLR article 78 to annul respondents’ determination terminating petitioner’s employment as a caretaker with respondent New York City Housing Authority, unanimously affirmed, without costs.
Petitioner chose to challenge respondent Housing Authority’s termination of his employment through proceedings with the Civil Service Commission, and, inasmuch as the Civil Service Commission’s affirmance of the challenged determination offends neither constitutional nor statutory authority, it is final and binding (see Civil Service Law § 76 [3]; Matter of New York City Dept. of Envtl. Protection v New York City Civ. Serv. Commn., 78 NY2d 318). Concur — Tom, J.P., Mazzarelli, Buckley, Sullivan and Lerner, JJ.